Citation Nr: 1744166	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2013.  The claim was then remanded by the Board in January 2014 for additional development.  After completion of that development, the Board denied the claim in an October 2015 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a decision vacating the Board's October 2015 denial, and remanded the matter back to the Board for further action.  The Board then remanded the claim in January 2017 for further development.


FINDING OF FACT

Degenerative arthritis and degenerative disc disease of the lumbar spine is substantially due to the Veteran's obesity, which is caused by his service-connected bilateral knee disabilities and depression.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with degenerative arthritis and degenerative disc disease of the lumbar spine.  See April 2017 VA Examination.  He contends that these conditions are secondary to his service-connected bilateral knee disabilities.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

There is evidence to suggest that the Veteran's service-connected disabilities resulted in obesity, which in turn resulted in his low back condition.  During the pendency of the Veteran's claim, VA's Office of General Counsel (OGC) issued an opinion which, in part, stated that obesity may serve as an "intermediate step" between a service-connected disability and a current disability.  See VAOPGCPREC 1-2017.  The test for making that determination is 1) whether a service-connected disability caused a veteran to become obese; 2) if so, whether the resulting obesity was a substantial factor in causing the current disability being claimed; and 3) whether the current disability would not have occurred but for the obesity caused by the service-connected disability.  Notably, the OGC opinion cited to Shyface v. Sec'y of Health and Human Svs., 165 F.3d. 1344, 1352 (Fed Cir. 1999), as the basis for establishing this test.  Shyface itself cited to the Restatement (Second) of Torts.

Applied to this case, these authorities state that obesity is a substantial factor in bringing about the Veteran's low back condition if there is a medical theory causally connecting the obesity to that condition.  Obesity would not be a substantial factor in bringing about the low back condition if that condition would have been sustained even without obesity.

But-for causation is a hypothetical construct.  Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).  As applied to this case, in determining whether obesity was a but-for cause of the Veteran's low back disabilities, we begin by assuming that obesity was present at the time of the disabilities, and then ask whether, even if obesity had been absent, those disabilities nevertheless would have developed in the same way.  Id.

Turning to the evidence, VA records dated August 2016 indicate that the Veteran became inactive due to "bad knees" which, coupled with his depression, led to weight gain.  As the Veteran is service-connected for bilateral knee disabilities and depression, this evidence meets the first prong of the OGC opinion by showing that service-connected disabilities caused obesity.

In addition, a September 2007 VA examiner stated that the Veteran's particular case of intervertebral disc disease was a direct result of his obesity, as well as deconditioning and hypermobility syndrome.  An April 2014 VA examiner, who diagnosed degenerative arthritis of the spine, also stated that these findings were a consequence of body habitus, as well as age.  Finally, an April 2017 VA examiner stated that the Veteran's diagnosed low back conditions were consistent with his body habitus of being morbidly obese, as well as his age.

Collectively, these opinions establish that the Veteran's obesity was a substantial factor in the development of his low back condition, and was a but-for cause of the condition.  That is, the examiners' opinions causally connect obesity the low back diagnoses and establish that those diagnoses would not have developed in the same way if obesity were absent.  To the extent that age and other factors were also present, the Restatement provides that obesity does not need to be the sole or even predominant cause.

For these reasons, the Veteran's service-connected bilateral knee disabilities and depression caused his diagnosed low back disabilities through the intermediate step of obesity, and therefore service connection for degenerative arthritis and degenerative disc disease of the lumbar spine is appropriate.


ORDER

Service connection for degenerative arthritis and degenerative disc disease of the lumbar spine is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


